UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 CASPER SLEEP, INC.,

                            Plaintiff,
                                                                    ORDER
              - against -
                                                              18 Civ. 4459 (PGG)
 NECTAR BRAND LLC, DREAMCLOUD
 BRAND LLC, and DREAMCLOUD
 HOLDINGS LLC,

                            Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

              Plaintiff Casper Sleep, Inc. ("Casper") brings this action against Defendants

Nectar Brand LLC ("Nectar"), DrearnCloud Brand LLC ("DreamCloud"), and DreamCloud

Holdings LLC ("DrearnCloud Holdings"), asserting claims for false advertising under the

Lanham Act, and deceptive business practices and false advertising under Sections 349 and 350

of New York's General Business Law. (Second Amended Complaint ("SAC") (Dkt. No. 46) ~~

113-140) Pending before the Court is Defendants' motion to transfer this action to the Northern

District of California. (Dkt. No. 51) For the reasons stated below, Defendants' motion will be

denied.
                                      BACKGROUND

I.     FACTS 1

               Both Plaintiff and Defendants sell mattresses online directly to consumers. (SAC

(Dkt. No. 46) ~~ 1, 16-20) Plaintiff Casper is a Delaware corporation with its principal place of

business in New York, New York. (Id.~ 12) Defendant Nectar is a California LLC; Defendant

DreamCloud Holdings is a Delaware LLC; and Defendant DreamCloud is a Delaware

corporation. All Defendants have their principal place of business in East Palo Alto, California.

(Id. ~~ 13-15) Defendants sell mattresses under the brand names "Nectar" and "DreamCloud."

(Id.~ 5)

               The SAC alleges that Defendants have engaged in multiple "false and deceptive

marketing practices" in order to "mislead consumers into believing that their products are

superior to those of their competitors." (Id. ~~ 5-6) According to the SAC, "potential Casper

mattress purchasers, including potential purchasers located in New York, have been deceived




1
   In resolving a transfer motion, a complaint's factual allegations are assumed to be true. Courts
may also consider material extrinsic to the complaint. See,~' Tianhai Lace USA Inc. v.
Forever 21, Inc., No. 16 Civ. 5950 (AJN), 2017 WL 4712632, at *2 (S.D.N.Y. Sept. 27, 2017)
("In resolving a motion for transfer, the Court assumes allegations in the Complaint to be true,
but may also look to evidence outside of the Complaint, even to the degree that such evidence
contradicts allegations in the Complaint."); Mohsen v. Morgan Stanley & Co. Inc., No. 11 Civ.
6751 (PGG), 2013 WL 5312525, at *3 (S.D.N.Y. Sept. 23, 2013) ("In deciding a motion to
transfer, a court may consider material outside of the pleadings.") (collecting cases); Van Zon v.
Powers, No. 06 Civ. 0086 (JFK), 2006 WL 3706310, at *3 (S.D.N.Y. Dec. 13, 2006) ("The court
must take all allegations in the complaint as true, unless contradicted by the defendants'
affidavits, and when an allegation is so challenged [a] court may examine facts outside the
complaint to determine whether venue is proper. The court must draw all reasonable inferences
and resolve all factual conflicts in favor of the plaintiff." (citations omitted)). Accordingly, in
resolving Defendants' transfer motion, this Court has considered the SAC along with
declarations and exhibits submitted by the parties.
                                                   2
into purchasing Defendants' products through Defendants' false and misleading advertisements."

(Id. , 109) The Court discusses seriatim below the marketing practices challenged by Plaintiff.

       A.       Affiliate Marketing

                Plaintiff objects to Defendants' use of "affiliate marketing." "Affiliate marketing

is a marketing strategy whereby the retailer rewards [a] reviewer or other 'affiliate' for each

purchase or website visit that the affiliate secures through its reviews." (Id. , 22) "Affiliate

marketing and related practices create relationships between reviewers and retailers that

consumers would not reasonably expect. As a result, regulators of commerce ... have made

clear that these practices are unfair and deceptive if they are not effectively and conspicuously

disclosed." (Id., 25) "As part of their advertising strategy, Defendants have aggressively

sought to partner with affiliate marketers and promote their purportedly independent reviews

without adequately disclosing Defendants' paid relationship with those marketers." (Id., 32)

Defendants use these reviews in advertisements promoting Nectar and DreamCloud mattresses.

(Id.,, 36-39)

       B.       SleepAuthority Website

                Plaintiff also claims that Defendants' operation ofwww.sleepauthority.com

("SleepAuthority") constitutes a deceptive marketing strategy. According to the SAC,

       [t]his website ... professes to be a website dedicated to helping people improve
       their sleep habits. In actuality, Defendants use it to publish brand-favorable content
       and steer online users to the Nectar and DreamCloud websites. In other words, at
       a glance, it appears to consumers that they are receiving advice from a third party,
       SleepAuthority, to buy a Nectar or DreamCloud [mattress]. But SleepAuthority is
       Nectar and Dream Cloud - telling consumers to buy their own products.

(Id., 43) "Only by navigating through the rest of the SleepAuthority website, to the 'about'

section, might a user stumble upon the statement that 'Sleep Authority is owned and operated by

DreamCloud, LLC, which operates Nectar, DreamCloud[,] and Level."' (Id., 49)

                                                  3
                   Defendants also use SleepAuthority to promotes Defendants' products on social

media, "without any indication that SleepAuthority is actually Defendants' alter-ego." (Id. 144)

Defendants also complain that the "content of [SleepAuthority' s] promotions [of Defendants'

products] is false and misleading in and of itself." Qs1)

                   "[P]otential Casper mattress purchasers - including ones located in New York -

have been misled by the false statements in SleepAuthority ads, as well as the deceptive content

on the website itself. [As a result], consumers who might have purchased a Casper mattress were

... influenced into purchasing Defendants' mattresses." (Id. 1 52)

          C.       Nectar and DreamCloud Websites

                   The SAC further alleges that Defendants employ deceptive marketing practices on

their own websites. According to Defendants, Nectar's website contains a "side by side"

comparison of Nectar and Casper, which "declares [Nectar] superior to Casper in every possible

respect." (Id.     11 54-55)   This comparison is misleading because it is based on comments from

reviewers who either ( 1) do not review Casper mattresses, or (2) are affiliates of Defendants.

(Id.   11 55-59)   Nectar discloses that it "may compensate third-parties for purchases made through

the links in their reviews," but only in small print at the bottom of the page - a disclosure that

does not comport with FTC regulations. (Id.       11 60-61)
                   Dream Cloud's website also compares its products with Plaintiffs, relying

"predominately on its paid affiliate reviews without any disclosure of its affiliate relationships."

(Id. , 63) Dream Cloud also misrepresents the cost of one of Plaintiffs mattresses. (Id. 162)

                   Nectar's website and DreamCloud's website contain additional false statements.

(Id. 1173-79) For example, Nectar claims it has studies to support the claim that its customers

"fall asleep 20% faster than people who sleep on other mattresses" (id. 1175-76); Nectar and


                                                    4
DreamCloud both claim to have won many awards (id. ,i,i 77-78); and Nectar claims that its

mattresses are designed and assembled in the United States. (Id. ,i,i 80-81). According to

Plaintiff, all of these statements are false.

                Defendants "have also manipulated the appearance of customer reviews on their

websites to deceive consumers into believing that customers rate Defendants more favorably

than they actually do." (Id. ,i 66) For example, Defendants' websites reflect almost exclusively

five-star reviews, but Better Business Bureau records show more than 200 complaints about

Defendants in the past year, and numerous one-star reviews. (Id. ,i,i 67-70) Defendants'

customers have also complained that their negative reviews have been deleted from Defendants'

website. (Id. ,i,i 71-72)

        D.      Financing Program

                Until August 3, 2018, Defendants offered a financing program for their mattresses

that targeted "vulnerable lower income consumers." (Id. ,i,i 83-84) Defendants advertised this

program as having "no hidden fees" and being "transparen[t] and simpl(e]," but they "never

adequately disclose(d] the [program's] outrageous fees and terms," including "exorbitant

financing fees, harsh termination penalties, and other usurious terms." (Id. ,i~ 84-86) The

description of the program's terms was "hidden and incomplete," and a consumer using the

program was not required to view the terms before signing up. (Id. ,i,i 88-89; see id. i;,i 90-94)

Customers who used this program "pa[id] at least 40% to 60% more for [their] mattress[es] over

only a six-month period." (Id. ,i 87)




                                                  5
        E.      Pricing Promotions

                Plaintiff alleges that "Defendants further obfuscate the financial terms of their

products by falsely advertising discounts as limited offers when, in reality, those discounts are

always available and the products are never sold at their purported 'regular' prices." (Id.     i-! 97)
II.     PROCEDURAL HISTORY

                The Complaint was filed on May 18, 2018 (Dkt. No. 1), and the SAC was filed on

November 14, 2018 (Dkt. No. 46). The SAC asserts claims for (1) false advertising under

Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a); (2) deceptive business practices under

Section 349 of the New York General Business Law; and (3) false advertising under Section 350

of the New York General Business Law. (Id.       ,-r~ 113-140)
                Defendants have moved to transfer this action to the Northern District of

California. (Dkt. No. 51)

                                            DISCUSSION

I.      LEGAL STANDARD

                Title 28, United States Code, § 1404(a) provides that, "[f]or the convenience of

parties and witnesses, in the interest of justice, a district court may transfer any civil action to

any other district or division where it might have been brought or to any district or division to

which all parties have consented." 28 U.S.C. § 1404(a). "The purpose of§ 1404(a) is 'to

prevent waste of time, energy and money and to protect litigants, witnesses and the public

against unnecessary inconvenience and expense."' In re Stillwater Mining Co. Sec. Litig., No.

02 Civ. 2806 (DC), 2003 WL 21087953, at *2 (S.D.N.Y. May 12, 2003) (quoting Trehern v.

OMI Corp., No. 98 Civ. 0242 (RWS), 1999 WL 47303, at* 1 (S.D.N.Y. Feb. 1, 1999) (internal

quotations omitted)).


                                                   6
               Absent consent, "[a] motion to transfer involves two inquiries: (1) whether the

action could have been brought in the proposed transferee district, in this case the [Northern

District of California], and (2) whether transfer is warranted for the convenience of the parties

and witnesses, in the interest of justice." CYI, Inc. v. Ja-Ru, Inc., 913 F. Supp. 2d 16, 18

(S.D.N.Y. 2012). In determining whether to grant a motion to transfer venue, courts consider

'"(1) convenience of witnesses; (2) convenience of the parties; (3) location ofrelevant

documents and the relative ease of access to sources of proof; (4) the locus of the operative facts;

(5) the availability of process to compel the attendance of unwilling witnesses; (6) the relative

means of the parties; (7) the comparative familiarity of each district with the governing law; (8)

the weight accorded to plaintiffs choice of forum; and (9) judicial economy and the interests of

justice."' Megna v. Biocomp Labs. Inc., 220 F. Supp. 3d 496,498 (S.D.N.Y. 2016) (quoting

Frame v. Whole Foods Mkt., Inc., No. 06 Civ. 7058, 2007 WL 2815613, at *4 (S.D.N.Y. Sept.

24, 2007)); see also N.Y. Marine & Gen. Ins. Co. v. Lafarge N. Am., Inc., 599 F.3d 102, 112 (2d

Cir. 2010). "'No one factor is dispositive and the relative weight of each factor depends on the

particular circumstances of the case."' Megna, 220 F. Supp. 3d at 498 (quoting Smart Skins LLC

v. Microsoft Corp., No. 14 Civ. 10149 (CM), 2015 WL 1499843, at *4 (S.D.N.Y. Mar. 27,

2015)).

               The movant bears the burden of demonstrating - by clear and convincing

evidence - that the balance of convenience and the interests of justice warrant transfer. See N. Y.

Marine, 599 F.3d at 114 (approving district courts' application of the "clear and convincing"

standard, because "the party requesting transfer carries the 'burden of making out a strong case

for transfer"' (citing Filmline (Cross-Country) Prods., Inc. v. United Artists Corp .. 865 F.2d 513,

521 (2d Cir. 1989))). "Before disturbing the plaintiff's choice of forum, there must be a clear


                                                 7
showing that transfer is in the best interests of the litigation." Telebrands Corp. v. Wilton Indus.,

Inc., 983 F. Supp. 471,477 (S.D.N.Y. 1997) (citing Linzer v. EMI Blackwood Music, Inc., 904

F. Supp. 207, 216 (S.D.N.Y. 1995); Dwyer v. Gen. Motors Corp., 853 F. Supp. 690, 692

(S.D.N.Y. 1994)).

               "A district court has broad discretion when deciding a motion to transfer venue."

Bukhari v. Deloitte & Touche LLP, No. 12 Civ. 4290 (PAE), 2012 WL 5904815, at *2

(S.D.N.Y. Nov. 26, 2012) (citing N.Y. Marine, 599 F.3d at 112).

II.    ANALYSIS

       A.      Whether This Action Could Have Been
               Brought in the Northern District of California

               Venue is proper in "a judicial district in which any defendant resides, if all

defendants are residents of the State in which the district is located." 28 U.S.C. § 1391(b)(l).

Here, it is undisputed that venue is proper in the Northern District of California: Defendants'

principal place of business is in Palo Alto, California. (See Schmeizer Deel. (Dkt. No. 53) ~~ 2-

3) Defendants therefore reside in the Northern District of California, and this action could have

been brought there.

       B.      Whether the Balance of Convenience Factors
               Favor Transfer to the Northern District of California

               Defendants argue that the convenience of the witnesses and parties, location of

relevant evidence, and locus of operative facts all weight in favor of transfer to the Northern

District of California. (Def. Br. (Dkt. No. 52) at 5-8)2 Plaintiffs choice of forum is entitled to

little weight here, Defendants argue, and the other factors are neutral. (Id. at 8-9)




2
 The page numbers referenced in this Order correspond to the page numbers designated by this
District's Electronic Case Filing system.
                                             8
               Plaintiff opposes Defendants' motion to transfer, arguing that none of the nine

Section 1404(a) factors favor transfer. (Pltf. Br. (Dkt. No. 59) at 2, 4)

               1.      Convenience of Witnesses

               "The convenience of party and nonparty witnesses is generally considered the

most important factor in deciding a motion to transfer venue." Houlihan Lokey Howard & Zukin

Capital, Inc. v. Protective Grp., Inc., No. 05 Civ. 4741 (DC), 2005 WL 3367044, at *4 (S.D.N.Y.

Dec. 12, 2005) (citing Frene N.V. v. Kmart Corp., No. 96 Civ. 9585 (LAP), 1998 WL 427688, at

*3 (S.D.N.Y. July 29, 1998)). "When weighing this factor, 'a court does not merely tally the

number of witnesses who reside in the current forum in comparison to the number located in the

proposed transferee forum[;] [rather], the court must qualitatively evaluate the materiality of the

testimony that the witnesses may provide." ESPN, Inc. v. Quiksilver, Inc., 581 F. Supp. 2d 542,

547 (S.D.N.Y. 2008) (citing Herbert Ltd. P'ship v. Elec. Arts Inc., 325 F. Supp. 2d 282,286

(S.D.N.Y. 2004)).

               "While this factor is 'principally aimed at weighing the relative convenience of

non-party witnesses,' the convenience of party employees is still relevant." Blue Buffalo Co.

Ltd. v. Nestle Purina PetCare Co., No. 3:14-CV-1665 (JCH), 2015 WL 13625758, at *3 (D.

Conn. Feb. 13, 2015) (quoting MAK Mktg., Inc. v. Kalapos, 620 F. Supp. 2d 295, 309 (D. Conn.

2009)). Here, neither side has identified any non-party witnesses that might provide testimony in

this action.

               As to party witnesses, Defendants argue that the "most relevant witnesses" are

employees of Defendants, the "vast majority" of whom reside in the San Francisco Bay Area.

(Def. Br. (Dkt. No. 52) at 6) In support of this contention, Defendants have submitted two

declarations from Craig Schmeizer, who is a co-founder of Nectar and DreamCloud, and the


                                                  9
business manager of all Defendants. (Schmeizer Deel. (Dkt. No. 53); Schmeizer Reply Deel.

(Dkt. No. 57))

                 Schmeizer provides the following information concerning potential party

witnesses:

             •   "There are approximately 4 employees involved in the creation and content of
                 [SleepAuthority], and they include an employee in New York, an employee in the
                 San Francisco Bay Area, and freelancers in Florida and Wisconsin." (Schmeizer
                 Deel. (Dkt. No. 53) ,i 6)

             •    "The employees that oversee the publication of customer reviews [on
                 Defendants' websites] include a San Francisco-based content lead, and a Tel-Aviv,
                 Israel based team." (Id. ,i 5)

             •   "The content of the advertisements and statements on [Defendants' websites] ...
                 are created by an employee based in San Francisco ... or by contractors or
                 affiliates located in multiple overseas countries." (Id. ,i 8; see also Schmeizer
                 Reply Deel. (Dkt. No. 57) i! 3)

             •   "The pricing promotions on [Defendants' websites] ... are created by employees
                 based in the San Francisco Bay Area." (Schmeizer Deel. (Dkt. No. 53) ,i 8)

             •   "The employee that oversaw the creation of [the] former financing program is
                 based in the San Francisco Bay Area." (Id. ,i 7)

             •   Commercial agreements with "affiliates" are "managed by [Schmeizer, who is
                 based in the San Francisco Bay area,] or by another employee based in the San
                 Francisco [B]ay [A]rea." (Id. ,i 9)
                 Plaintiff has submitted a declaration from Jeff Brooks, its chief marketing officer.

(Brooks Deel. (Dkt. No. 58)) Brooks states that 247 of Casper's 347 employees are located in

New York, including its "core corporate executives." (Id. ,i,i 3-4) Brooks further asserts that

Casper's

       key corporate functions at issue in this lawsuit are based in New York City,
       including Casper's creative, marketing, data and analytics, technology, customer
       experience, operations, and finance teams .... As a result, all (or nearly all) of
       Casper's employee witnesses relevant to the issues in this case are located in New
       York.
                                                  10
(Id.~ 4-5)

               Neither Plaintiffs declaration nor Defendants' declaration sheds light on the

convenience of the witnesses factor. Plaintiff does not explain which of its employees might

testify, or how their testimony might be relevant in this case, which is premised on allegedly

deceptive marketing strategies employed by Defendants.

               As to Defendant's declaration from Mr. Schmeizer, it is impossible to determine

how many employees Schmeizer is referring to. Is the San Francisco employee who creates

content for Defendants' websites the same San Francisco employee who creates content for

SleepAuthority? Is the San Francisco employee who created the pricing promotions on

Defendants' websites the same person who created the financing program challenged by

Plaintiff? Because Schmeizer does not name any employee, the Court does not have a sense of

how many San Francisco-based employee-witnesses there are, and is not able to "qualitatively

evaluate the materiality of the testimony" each witness would provide. ESPN, Inc., 581 F. Supp.

2d at 547; see also CYI, Inc. v. Ja-Ru, Inc., 913 F. Supp. 2d 16, 22 (S.D.N.Y. 2012) ("As a rule, a

party seeking a transfer must provide the Court with a specific list of the probable witnesses who

will be inconvenienced ifrequired to testify in the present forum." (citing Kiss My Face Corp. v.

Bunting. No. 02 Civ. 2645 (RCC), 2003 WL 22244587, at* 1-2 (S.D.N.Y Sept. 29, 2003); NBA

Props. v. Salvino, Inc., No. 99 Civ. 11799 (AGS), 2000 WL 323257, at *5 (S.D.N.Y March 27,

2000))).

               It also appears that many of Defendants' potential witnesses live outside

California. Indeed, Schmeizer's declaration references employee-witnesses and contractor-

witnesses in New York, Florida, Wisconsin, Israel, and "multiple [other] overseas countries."

(Schmeizer Deel. (Dkt. No. 53) ~~ 5-9) For Defendants' non-San Francisco-based employee-
                                                11
witnesses and contractor-witnesses, "it would be equally convenient ... to fly to New York and

stay in a hotel as it would be for them to fly to [San Francisco] and stay in a hotel." Telebrands

QQ.m.,, 983 F. Supp. at 477-78.

               The Court concludes that the convenience of witnesses factor is neutral.

               2.      Convenience of the Parties

               The Court next considers the convenience of the parties. "'A defendant moving

for transfer must show both that the original forum is inconvenient for it and that the plaintiff

would not be substantially inconvenienced by a transfer."' SBAV LP v. Porter Bancorp, Inc.,

No. 13 Civ. 372 (PAE), 2013 WL 3467030, at *8 (S.D.N.Y. July 10, 2013) (quoting 15 Charles

Alan Wright, et al., Federal Practice and Procedure§ 3849 (3d ed.2007)). "A 'mere shifting of

inconveniences' is not sufficient to transfer a case." Walker v. Jon Renau Collection, Inc., 423

F. Supp. 2d 115, 118 (S.D.N.Y. 2005) (quoting Arrow Elecs., Inc. v. Ducommun, Inc., 724 F.

Supp. 264,266 (S.D.N.Y.1989)).

               Here, Plaintiffs principal place of business is in New York City, and Defendants'

principal place of business is in Palo Alto, California. Although Defendants argue that Plaintiff

has a San Francisco office (Def. Br. (Dkt. No. 52) at 8), Plaintiff has shown that its New York

presence is much more substantial - more than two-thirds of its employees, and all of its "core

corporate executives," work in New York. (Brooks Deel (Dkt. No. 58) ~~ 3-4)

               The Court concludes that transfer would "merely shift the burden of

inconvenience from one party to the other." Dwyer v. Gen. Motors Corp .. 853 F. Supp. 690, 693

(S.D.N.Y. 1994) (citing Schieffelin & Co. v. Jack Co., 725 F. Supp. 1314, 1322 (S.D.N.Y.

1989)). Accordingly, this factor is neutral.




                                                 12
               3.      Location of Relevant Evidence

               "The location of relevant documents is largely a neutral factor in today's world of

faxing, scanning, and emailing documents. Defendant[ s have] indicated no special facts that

would make this factor weigh in [their] favor." Am. S.S. Owners Mut. Prot. & Indem. Ass'n,

Inc. v. Lafarge N. Am., Inc., 474 F. Supp. 2d 474, 484 (S.D.N.Y. 2007) (citing Aerotel Ltd. v.

Sprint Corp., 100 F. Supp. 2d 189, 197 (S.D.N.Y. 2000)), affd sub nom. N.Y. Marine & Gen.

Ins. Co., 599 F.3d at 112.

               4.      Locus of Operative Facts

               "The location of the operative facts is traditionally an important factor to be

considered in deciding where a case should be tried." 800-Flowers, Inc. v. Intercontinental

Florist, Inc., 860 F. Supp. 128, 134 (S.D.N.Y. 1994). "To determine where the locus of

operative facts lies, courts look to 'the site of events from which the claim arises."' Kalapos, 620

F. Supp. 2d at 310 (quoting 800-Flowers, Inc., 860 F. Supp. at 134).

               In a Lanham Act false advertising case such as this, the locus of operative facts is

where the defendant's actions "giving rise to [plaintiffs] claims" occurred. Enigma Software

Grp. USA, LLC v. Malwarebytes Inc., 260 F. Supp. 3d 401, 410-11 (S.D.N.Y. 2017). Here, the

allegedly deceptive marketing programs cited by Plaintiff were developed in numerous locations,

including San Francisco; Tel Aviv, Israel; New York; Florida; Wisconsin; and "multiple

overseas countries." (Schmeizer Deel. (Dkt. No. 53) ,r,r 5-9) Because the allegedly deceptive

marketing programs "giving rise to [Casper's] claims" were created and overseen by individuals

located across the United States and overseas, the Court concludes that this factor is neutral.

Malwarebytes Inc., 260 F. Supp. 3d at 410-11.




                                                 13
               5.      Plaintiff's Choice of Forum

               "A plaintiffs choice of forum is accorded considerable weight in the§ 1404(a)

balancing test." SBAV LP, 2013 WL 3467030, at *11 (citing Bukhari, 2012 WL 5904815, at *5

(collecting cases)). "However, 'a plaintiffs choice of forum is given less weight where the

case's operative facts have little connection with the chosen forum."' Alden Corp. v. Eazypower

~ ' 294 F. Supp. 2d 233, 237 (D. Conn. 2003) (quoting 800-Flowers, Inc., 860 F. Supp. at

134).

               Here, Plaintiff is headquartered in New York, and alleges that Defendants'

deceptive marketing practices misled customers in New York. "[Plaintiffs] residence in [New

York] is thus not the sole connection that this case has to this state." Blue Buffalo Co. Ltd., 2015

WL 13625758, at *3. Plaintiff has not demonstrated that this case's operative facts have a

substantial connection with New York, however. Accordingly, this factor is neutral.

               6.      Other Factors

               The parties agree that the remaining factors - the availability of process to compel

the attendance of unwilling witnesses, the relative means of the parties, the forum's familiarity

with the governing law, and trial efficiency and the interests of justice - are neutral. (Def. Br.

(Dkt. No. 52) at 8; Pltf. Br. (Dkt. No. 59) at 8) The Court agrees.

                                       *       *        *      *

               Having considered all of the Section 1404(a) factors, the Court concludes that

Defendants have not met their burden to show, by "clear and convincing" evidence, that the

balance of convenience factors and the interests of justice favor transfer. See N.Y Marine &

Gen. Ins. Co., 599 F.3d at 114. "Before disturbing the plaintiffs choice of forum, there must be

a clear showing that transfer is in the best interests of the litigation." Tele brands Corp., 983 F.


                                                   14
Supp. at 477 (citing Linzer, 904 F. Supp. at 216; Dwyer, 853 F. Supp. at 692). Given that the

Section 1404(a) factors here are neutral, Defendants have not provided the type of "clear-cut

showing" necessary to warrant transfer. See Schieffelin & Co., 725 F. Supp. at 1321.

                                          CONCLUSION

                 For the reasons stated above, Defendants' motion to transfer this case to the

Northern District of California is denied. The Clerk of Court is directed to terminate the motion

(Dkt. No. 51).

                 The Court will conduct an initial pretrial conference in this action on October 24,

2019 at 4:00 p.m. in Courtroom 705 of the Thurgood Marshall Courthouse, 40 Foley Square,

New York, NY. Ten days before the conference, the parties will submit a joint letter addressing

the following items in separate paragraphs: (1) a brief description of the case, including the

factual and legal bases for the claims and defenses; (2) any contemplated motions; and (3) the

prospect for settlement. For the Court's convenience, the parties must set forth the conference's

date and time in the joint letter's opening paragraph. In preparing their joint letter and proposed

case management plan, the parties are directed to consult the Court's Individual Practices and

model Case Management Plan and Scheduling Order - both of which are available on this

District's website.

Dated: New York, N~ York
       September ±!__, 2019
                                               SO ORDERED.



                                               Paul G. Gardephe
                                               United States District Judge




                                                  15
